Exhibit 10.2
 
Option
No.  «grantno»                                                                                                                   
Option to Purchase
«totshares» Shares
 
 
EVANS & SUTHERLAND COMPUTER CORPORATION
 
INCENTIVE STOCK OPTION AWARD AGREEMENT
 


This Award Agreement (the “Agreement”) dated «grantdate» is made between Evans &
Sutherland Computer Corporation (the “Company”) and «fname_» «lname» (the
“Participant”).
 
This Agreement confirms an award of an Incentive Stock Option (the “Option”)
covering «totshares» shares of common stock ($.20 par value) which has been
granted to the Participant under the Evans & Sutherland Computer Corporation
2014 Stock Incentive Plan (the “Plan”).  This award entitles the Participant to
purchase the shares covered by this Option at a price of «optprice» per share.
 
This Option has been granted for the purposes of encouraging the Participant to
acquire ownership in the Company as an incentive to advance the Company’s
interests and to continue in the Company’s employ.
 
This Option is subject to the terms and conditions of the Plan and to the
Participant’s agreement to the terms and conditions set forth below.  The Option
is intended to generally comply with the requirements of Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”).  All capitalized terms
not otherwise defined herein shall have the same meanings as set forth in the
Plan.
 
 
1.
Option Period. This Option shall remain in effect until «p3edate» subject to
earlier expiration in the event that the Participant’s employment with the
Company terminates prior to such date as provided for in Paragraph 3 of this
Agreement.



 
2.
Exercise Rights. Subject to Paragraph 1 of this Agreement, this Option cannot be
exercised until «p1vdate» and then only to the extent permitted by the following
schedule and the other terms and conditions governing this Option:



 
Date
 
Cumulative Maximum
Number of Option
Shares Purchasable
«p1vdate»
 
«p1shares»
«p2vdate»
 
«cp2shares»
«p3vdate»
 
«totshares»

 
Purchase of any or all the shares covered by this Option must occur no later
than the expiration date provided for in Paragraph 1 of this Agreement.
 
 
3.
Continued Employment.  Except as may otherwise be provided by the Plan, this
Option shall not be exercisable after:

 
 
a)
The Participant’s termination of employment for cause by the Company.  The term
“cause” for this purpose shall mean:

 
 
(i)
The refusal of the Participant to implement or adhere to lawful policies or
directives of the Board of Directors of the Company;

 
 
(ii)
The conviction of the Participant for committing a felony under federal law or
the law of the state in which such action occurred,

 
 
(iii)
Conduct which is in violation of the Participant’s common law duty of loyalty to
the Company; or

 

 
(iv)
Fraudulent conduct in connection with the business affairs of the Company,
regardless of whether said conduct is designed to defraud the Company or others.

 
The existence of cause shall be conclusively determined by the Board of
Directors of the Company or its duly appointed agent.
 
 
b)
The Participant’s willful termination of employment with the Company other than
as provided for in sub-paragraph (c) which follows.


 
1

--------------------------------------------------------------------------------

 

 
 
c)
The option expiration date set forth in Paragraph 1, upon the Participant’s
Retirement from the Company (as defined in paragraph 8(b) of this Agreement),
provided that should the Participant elect to exercise this Option (or any
portion thereof) more than 90 days following termination pursuant to this
subparagraph (c), the Option shall not comply with Section 422 of the Code and
shall be treated as a Non-Qualified Stock Option.

 
 
d)
The earlier of ninety days after the Company terminates the Participant’s
employment for a reason other than for cause or the expiration date set forth in
Paragraph 1, provided that this Option shall only be exercisable to the extent
of the number of shares purchasable as of the date of the Participant’s
termination of employment as provided under Paragraph 2 of this Agreement.

 
 
e)
The earlier of one year following the Participant’s termination of employment
from the Company as a result of disability as defined in Section 22(e)(3) of the
Code or the expiration date set forth in Paragraph 1 of this Agreement, provided
that this Option shall only be exercisable to the extent of the number of shares
purchasable as of the date of the Participant’s termination of employment as
provided under Paragraph 2 of this Agreement.

 
 
f)
The earlier of one year following the Participant’s death while this Option is
outstanding or the expiration date set forth in Paragraph 1 of this Agreement,
provided that this Option shall only be exercisable to the extent of the number
of shares purchasable as of the earlier of the Participant’s (1) death or (2)
termination of employment from the Company.

 
For purposes of this Agreement, a change in status from an employee of the
Company or Subsidiary to a non-employee Board member will not constitute a
termination of employment; provided, however, that to the extent all or any
portion of this Option is exercised more than 90 days after the Participant’s
common law employment relationship has terminated (other than for death or
disability) such portion shall be considered a Non-Qualified Stock
Option.  Nothing contained in this Agreement shall confer on the Participant any
right to continue in the employ of the Company or shall limit the Company’s
rights to terminate the Participant at any time, provided, however, that nothing
in this Agreement shall affect any other contractual rights existing between the
Participant and the Company.


 
4.
Purchase of Shares.  From time to time, but only to the extent this Option is
then exercisable, the Participant may purchase shares of common stock covered by
this Option by delivering to the Company a signed notice of the Participant’s
election to purchase a designated number of shares.  The aggregate purchase
price of the shares shall be paid in full at the time of exercise by delivery to
the Company of cash or check, or if permitted by the Committee, such other means
as provided for under the Plan.



 
5.
Leave of Absence.  If the Participant is officially granted a leave of absence
for illness, military or governmental service or other reasons by the Company,
for purposes of this Option, such leave of absence shall not be treated as
termination of employment.



 
6.
Transferability.  This Option shall not be transferable or assignable by the
Participant other than by will or the laws of descent and distribution as set
forth in Section 10.4 of the Plan.



 
7.
Rights of Cancellation and Repurchase. The Company reserves the right to cancel
this Option if the Participant engages in any of the activities listed under
paragraphs 7(a) through 7(d).  The Company reserves the right to require the
Participant to sell to it the number of shares acquired through exercise of this
Option if, either one year before or after such exercise, the Participant has:

 
 
a)
Rendered services for any organization or engaged directly or indirectly in any
business or activity which, in the judgment of the Committee, is in competition
with the Company or is otherwise materially prejudicial to or in conflict with
the best interests of the Company;

 
 
b)
Disclosed, without prior written authorization from the Company, other than in
an official capacity as a part of the Participant’s responsibilities for the
Company, or as required by law or legal process, any confidential information or
materials relating to the Company business;

 
 
c)
Violated any agreement with the Company regarding rights, title and interest in
any idea, patentable or not, made or conceived by the Participant or by the
Participant and others, in conjunction with Participant’s employment with the
Company which relates to the actual or anticipated business, research, or
development work of the Company; or

 
 
d)
Acted in any other manner which is otherwise inimical and causes material damage
to the Company, as determined by the Committee.

 
The price per share to be paid by the Company for any such repurchase shall be
the lower of the exercise price or the Fair Market Value on the date preceding
such purchase.
 
The cancellation and repurchase rights and provisions under this paragraph 7
shall cease as of the date upon which a Change in Control occurs.
 

 
2

--------------------------------------------------------------------------------

 
 
 
8.
Acceleration of Exercisability. Notwithstanding any other provision of this
Agreement establishing the earliest date upon which the Participant may exercise
his or her rights under this Option:

 
 
a)
This Option shall become immediately exercisable in full as of the date upon
which a Change in Control occurs.

 
 
b)
This Option shall become immediately exercisable in full upon the Participant’s
termination of employment on account of Retirement.  Retirement shall mean the
Participant’s termination of employment with the Company or Subsidiary after
attaining any normal or early retirement age specified in any pension, profit
sharing or other retirement program sponsored by the Company.



 
9.
Purchase for Investment.  As a condition to the exercise in whole or in part of
the Option hereby granted, each written note of election shall include a
representation and warrant in writing to the Company that the shares purchased
are being acquired for investment and not with a view to the distribution or
resale thereof, unless, at the time the Option is exercised, in whole or in
part, there is in effect under the Securities Act of 1933 (the “1933 Act”) a
registration Statement relating to the shares issuable upon exercise of this
Option and available for delivery to the Participant a prospectus meeting the
requirements of Section 10(a)(3) of the 1933 Act.  No shares shall be purchased
upon the exercise of this Option unless and until any then applicable
requirements of the United States Securities and Exchange Commission, any state
having jurisdiction (and any other regulatory agencies having jurisdiction), and
of any exchanges upon which shares of the common stock may be listed or
regulatory bodies governing trading of the common stock shall have been fully
complied with.

 
 
10.
Early Disposition of Shares. If the Participant should sell or otherwise dispose
of any shares, acquired by means of the exercise of this Option, such that the
timing of such sale or disposition causes the shares to lose the favorable tax
treatment offered by Section 422 of the Code, the Participant shall promptly
notify the Company of such disposition and the price per share used or received
in making such sale or disposition. If the Participant is an employee of the
Company at time of such sale or disposition the Participant is required to make
payment or reimbursement for any federal, state or local tax withholding
obligations required by law.

 

 
11.
Transfer Taxes. The Company shall at all times

 

 
12.
Miscellaneous. The Agreement (a) shall be binding upon and inure to the benefit
of any successor of the Company; (b) shall be governed by the laws of the State
of Utah, and any applicable laws of The United States of America; (c) may not be
amended except in writing; and (d) shall in no way affect the Participant’s
participation or benefits under any other plan or benefit program maintained or
provided by the Company. In the event of a conflict between this Agreement and
the Plan, the Plan shall govern.

 


This Agreement has been executed by the undersigned:


Evans & Sutherland Computer Corporation
Participant
   
By           _________________________________
By    _________________________
David H. Bateman
 
Its:           President & Chief Executive Officer
 

 

 
3

--------------------------------------------------------------------------------

 
